Jason M. Drangel (JD 7204)
jdrangel@ipcounselors.com
Ashly E. Sands (AS 7715)
asands@ipcounselors.com
Brieanne Scully (BS 3711)
bscully@ipcounselors.com
Danielle S. Yamali (DY 4228)
dfutterman@ipcounselors.com
EPSTEIN DRANGEL LLP
60 East 42nd Street, Suite 2520
New York, NY 10165
Telephone:     (212) 292-5390
Facsimile:     (212) 292-5391
Attorneys for Plaintiff
Marcelo Burlon S.r.l.

                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


 MARCELO BURLON S.R.L.,

 Plaintiff
                                                      ORDER TO UNSEAL
 v.
                                                           19-cv-11333 (VSB)

 ADIDASSTORE, et al.,


 Defendants


 MARCELO BURLON S.R.L.,

 Plaintiff

 v.
                                                           19-cv-11336 (VSB)

 AILEI FASHION, et al.,


 Defendants
       WHEREAS Plaintiff has effectuated service upon Defendants in accordance with the terms

of the TRO entered on January 7, 2020, it is hereby:

       ORDERED that these Actions be unsealed. The Clerk of Court is directed to upload all

documents filed to date on the Electronic Case Filing system.


SO ORDERED.

January 31, 2020.
New York, New York

                                                         ________________________________
                                                          HON. VERNON S. BRODERICK
                                                         UNITED STATES DISTRICT JUDGE




                                                1
